      Case 2:21-cv-00389-KJD-DJA Document 17 Filed 05/10/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     JOSE M. CARRION CASILLAS, an individual,)          Case No. 2:21-cv-00389-KJD-DJA
10                                             )
                                               )
11                           Plaintiff,        )
                                               )
12   vs.                                       )        JOINT MOTION FOR EXTENSION OF
                                               )        TIME FOR DEFENDANT EQUIFAX
13                                             )        INFORMATION SERVICES LLC TO
     ALLY FINANCIAL, INC., a foreign           )
     corporation; EQUIFAX INFORMATION                   FILE ANSWER
14                                             )
     SERVICES LLC, a foreign limited-liability )
                                               )        FIRST REQUEST
15   company; EXPERIAN INFORMATION
                                               )
     SOLUTIONS, INC., a foreign corporation;   )
16   TRANS UNION LLC, a foreign limited-       )
     liability company,                        )
17                                             )
                                               )
18                           Defendant.

19
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20

21   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

22   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

23   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
24   answer, move or otherwise respond to the Complaint in this action is extended from May 10,
25
     2021 through and including June 9, 2021. The request was made by Equifax so that it can have
26
     an opportunity to collect and review its internal files pertaining to the allegations in the
27
     Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to
28
     Case 2:21-cv-00389-KJD-DJA Document 17 Filed 05/10/21 Page 2 of 3



 1   cause delay.
 2          Respectfully submitted, this 10th day of May, 2021.
 3

 4   CLARK HILL PLLC                                     No opposition
 5   By: /s/Jeremy J. Thompson                            /s/Kevin L. Hernandez
     Jeremy J. Thompson                                  Kevin L. Hernandez
 6
     Nevada Bar No. 12503                                Nevada Bar No. 12594
 7   3800 Howard Hughes Pkwy,                            LAW OFFICE OF KEVIN L.
     Suite 500                                           HERNANDEZ
 8   Las Vegas, NV 89169                                 8872 S. Eastern Avenue
     Tel: (702) 862-8300                                 Las Vegas, NV 89123
 9   Fax: (702) 862-8400                                 Phone: (702) 563-4450
     Email: jthompson@clarkhill.com                      Fax: (702) 552-0408
10
                                                         Email: kevin@kevinhernandezlaw.com
11   Attorney for Defendant Equifax Information
     Services LLC                                        Attorneys for Plaintiff
12

13

14

15   IT IS SO ORDERED:

16
     __________________________
17   United States Magistrate Judge
18           May 12, 2021
     DATED: __________________
19
20

21

22

23

24

25

26

27

28

                                                   -2-
     Case 2:21-cv-00389-KJD-DJA Document 17 Filed 05/10/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 10th day of
 3
     May, 2021, via the Court’s CM/ECF system, upon all counsel of record.
 4

 5                                                By: /s/ Jeremy J. Thompson
 6                                                Jeremy J. Thompson
                                                  Nevada Bar No. 12503
 7                                                3800 Howard Hughes Pkwy, Suite 500
                                                  Las Vegas, NV 89169
 8                                                Tel: (702) 862-8300
                                                  Fax: (702) 862-8400
 9                                                Email: jthompson@clarkhill.com
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
